Case 16-17979-elf      Doc 40      Filed 03/14/19 Entered 03/14/19 16:00:39            Desc Main
                                   Document      Page 1 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 16-17979-elf
Denise Hewitt                          : Chapter 13
                                       : Judge Eric L. Frank
                             Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                       :
CF Residential 2013-1 Trust            : Date and Time of Hearing
                              Movant, : Place of Hearing
       vs                              : April 9, 2019 at 9:30 a.m.
                                       : ___________________________
Denise Hewitt                          :
Fredrick Hewitt                        : U.S. Bankruptcy Court
                                       : 900 Market Street, Courtroom #1
William C. Miller, Esq.                : Philadelphia, PA, 19107
                              Respondents.

 MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
 TO PERMIT CF RESIDENTIAL 2013-1 TRUST TO FORECLOSE ON 9347 EDMUND
                   STREET, PHILADELPHIA, PA 19114

        CF Residential 2013-1 Trust (the "Creditor") moves this Court, under Bankruptcy Code

§§ 361, 362, 363, 1301, and other sections of Title 11 of the United States Code, and under

Federal Rules of Bankruptcy Procedure 4001 and 6007 for an order conditioning, modifying, or

dissolving the automatic stay imposed by Bankruptcy Code § 362, and the Co-Debtor Stay

imposed by Bankruptcy Code § 1301, and avers as follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.




18-018186_FXF
Case 16-17979-elf       Doc 40     Filed 03/14/19 Entered 03/14/19 16:00:39              Desc Main
                                   Document      Page 2 of 5


       4.      Denise Hewitt (''Debtor'') filed a voluntary petition for relief under Chapter 13 of

the Bankruptcy Code on November 15, 2016, ("Petition").

       5.      Debtor is currently obligated to CF Residential 2013-1 Trust, under the terms of a

certain Adjustable Rate Note, dated January 27, 2007, in the original principal amount of

$160,000.00 executed by Debtor (hereinafter "Note").

       6.      As security for repayment of the Note, Debtor and Fredrick Hewitt ("Co-Debtor")

executed a certain Mortgage, dated of even date and of even amount, currently in favor of CF

Residential 2013-1 Trust, with respect to certain real property owned by the Debtor and Co-

Debtor located at 9347 Edmund Street, Philadelphia, PA 19114 (hereinafter "Mortgaged

Premises") and being recorded in Philadelphia County Recordings Office at Instrument Number

51630242 on February 12, 2007 in the Office of the Recorder of Deeds in and for Philadelphia

County, Pennsylvania ("Mortgage").

       7.      The Loan was modified per the terms of the Loan Modification Agreement and

Balloon Loan Modification attached hereto as Exhibits A and B.

       8.      Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts, contracts,

judgments, mortgages, and security agreements in support of right to seek a lift of the automatic

stay and foreclose if necessary.

       9.      Debtor has failed to make post-petition mortgage payments for the past 25

months, as of February 18, 2019.

       10.     Due to said failure by Debtor and Co-Debtor to make payments when due,

Creditor lacks adequate protection of its security interest in the Mortgaged Premises.




18-018186_FXF
Case 16-17979-elf       Doc 40    Filed 03/14/19 Entered 03/14/19 16:00:39           Desc Main
                                  Document      Page 3 of 5


       11.     The total loan balance and the amount past due to CF Residential 2013-1 Trust in

post-petition arrearages less suspense are $219,454.24 and $31,410.92, respectively, as of

February 18, 2019.

       12.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of CF Residential 2013-1 Trust in the Mortgaged Premises, pursuant

to Section 362(d)(1).

       13.     The Co-Debtor Stay of Section 1301 of the Bankruptcy Code should be

terminated with respect to the interest of CF Residential 2013-1 Trust in the Mortgaged

Premises, pursuant to Section 1301(c).

       WHEREFORE, CF Residential 2013-1 Trust respectfully requests this Honorable Court

to enter an order terminating the Automatic Stay and Co-Debtor Stay as they affect the interest

of CF Residential 2013-1 Trust in the Mortgaged Premises of the Debtor specifically identified

in the Mortgage, and granting such other relief as this Honorable Court may deem just.

                                                    Respectfully submitted,

                                                       /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Karina
                                                    Velter.
                                                    Contact email is kvelter@manleydeas.com




18-018186_FXF
Case 16-17979-elf      Doc 40     Filed 03/14/19 Entered 03/14/19 16:00:39              Desc Main
                                  Document      Page 4 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 16-17979-elf
Denise Hewitt                          : Chapter 13
                                       : Judge Eric L. Frank
                             Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                       :
CF Residential 2013-1 Trust            : Date and Time of Hearing
                              Movant, : Place of Hearing
       vs                              : April 9, 2019 at 9:30 a.m.
                                       :
Denise Hewitt                          : ___________________________
Fredrick Hewitt                        :
                                       : U.S. Bankruptcy Court
William C. Miller, Esq.                : 900 Market Street, Courtroom #1
                          Respondents.   Philadelphia, PA, 19107

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay and Co-Debtor Stay to permit CF Residential 2013-1 Trust to foreclose on 9347

Edmund Street, Philadelphia, PA 19114 was served on the parties listed below via e-mail

notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Denise Hewitt, Sadek and Cooper, 1315 Walnut Street, Suite 502,
   Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on March 14, 2019:

   Denise Hewitt and Fredrick Hewitt, 9347 Edmund Street, Philadelphia, PA 19114

DATE: March 14, 2019
                                                       /s/ Karina Velter
                                                     Karina Velter, Esquire (94781)




18-018186_FXF
Case 16-17979-elf   Doc 40   Filed 03/14/19 Entered 03/14/19 16:00:39      Desc Main
                             Document      Page 5 of 5


                                            Adam B. Hall (323867)
                                            Sarah E. Barngrover (323972)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




18-018186_FXF
